CHARLES J. SCHUCK, Judge.
On May 8, 1943 near Wallace on route 20 in Harrison county state road commission truck no. p-30-175 while rounding a curve was driven too far to the left, putting it on the wrong side of the road, and while so driven in said wrongful place, it collided with claimant’s automobile, coming in the opposite direction, causing damages to the extent of $17.85.
Respondent recommends the payment of this amount and payment is approved by the attorney general.
Award is therefore made in favor of the claimant, Bert Ice, in. the sum of seventeen dollars and eighty-five cents ($17.85).